Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 1 of 52 PageID #: 10




                   EXHIBIT B
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 2 of 52 PageID #: 11



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                           BEAUMONT DIVISION

  BRYAN O. BLEVINS, JR. AND                §
  SHELLEY BLEVINS                          §
                                           §
  vs.                                      §    CIVIL ACTION NO. __________
                                           §
  STATE FARM FIRE & CASUALTY               §
  COMPANY, MICHAEL BLANK                   §
  AND SHELEVIA RAQUEL                      §
  PROCTOR                                  §


                           INDEX OF STATE COURT FILE

  1. Plaintiffs' Original Petition                                08/23/19

  2. Plaintiffs' Motion for Substituted Service on Defendant
     Shelevia Raquel Proctor                                      09/12/19

  3. Order Granting Substitution of Service                       09/17/19

  5. Return of Service for Shelevia Raquel Proctor                09/23/19

  6. State Farm Fire & Casualty Company's Original Answer         09/30/19

  7. Plaintiff's First Amended Petition                           10/02/19

  8. Defendant Shelevia Raquel Proctor's Original Answer          10/07/19
                                                              FILED
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 3 of 52 PageID #: 12
                                                                                  DISTRICT CLERK OF
                                                                                  JEFFERSON CO TEXAS
                                                                                  8/23/2019 11 :47 AM
                                                                                  JAMIE SMITH
                                     CAUSE NO. - - - - - -                        DISTRICT CLERK
                                                                                  E-204355

  BRYAN 0. BLEVINS, JR. AND                        §        IN THE DISTRICT COURT OF
  SHELLEY BLEVINS                                  §
                                                   §
  vs.                                              §
                                                   §       JEFFERSON COUNTY, TEXAS
  STATE FARM FIRE & CASUALTY                       §
  C01'.1PMTY, MICHAEL BLANK AND                    §
  SHELEVIARAQUELPROCTOR                            §                  JUDICIAL DISTRICT

                            PLAINTIFFS' ORIGINAL PETITION

   TO THE HONORABLE JUDGE OF SAID COURT:

              COMES NOW, Bryan 0. Blevins, Jr. and Shelley Blevins ("Plaintiffs"), and files this

   Plaintiffs' Original Petition, complaining of Defendants State Farm Fire & Casualty Company,

   Michael Blank and Shelevia Raquel Proctor (hereinafter collectively referred to as

   "Defendants") and for cause of action would show the following:

                                            DISCOVERY

         1.        Plaintiffs intend for discovery to be conducted under Level 3 of Rule 190 of the

  Texas Rules of Civil Procedure. This case involves complex issues and will require extensive

  discovery. Therefore, Plaintiffs will ask the court to order that discovery be conducted in

  accordance with a discovery control plan tailored to the circumstances of this suit.

                                              PARTIES

         2.        Plaintiffs Bryan 0. Blevins, Jr. and Shelley Blevins are individuals residing in

  Jefferson County, Texas.

         3.        Defendant State Farm Fire & Casualty Company is an alien or foreign insurance

· company registered to engage in the business of insurance in Texas. This defendant may be

  served with process via certified mail, return receipt requested, by serving its registered agent,
  Corporation Service Company 211 E. J1h Street, Ste. 620, Austin, Texas 78701-3218, or

 wherever else it may be found.
1,   Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 4 of 52 PageID #: 13



               4.      Defendant Michael Blank is an individual licensed to do, and at all time material

       to the allegations in this Petition has done, business in Texas as an adjuster. This Defendant does

       not reside in Texas and has not appointed an agent for service of process. Therefore, pursuant to

       the Texas Long Arm Statute, this Defendant may be served with personal process at his

       residence located at 18155 S. Harrells Ferry Road, Baton Rouge, LA 70816, or wherever else she

       may be found.

               5.      Defendant Shelevia Raquel Proctor is an individual licensed to do, and at all time ·

       material to the allegations in this Petition has done, business in Texas as an adjuster.      This

       Defendant does not reside in Texas and has not appointed an agent for service of process.

       Therefore, pursuant to the Texas Long Arm Statute, this Defendant may be served with personal

       process at her residence located at 111 Jade Lane, Dallas, GA 30132, or wherever else she may

       be found.

                                             JURISDICTION

               6.      The Court has subject matter jurisdiction of this cause of action because it

       involves an amount in controversy in excess of the minimum jurisdictional limits of this Court.

       Plaintiff is seeking damages over $200,000 but not more than $1,000,000, including damages of

       any kind, penalties, costs, expenses, pre-judgment and post-judgment interest. Plaintiff reserves

       the right to amend their petition during and/or after the discovery process.

               7.      The court has jurisdiction over Defendant State Farm Fire & Casualty Company

       because this Defendant is a foreign insurance company that engages in the business of insurance

       in the State of Texas and Plaintiffs' causes of action arise out of this Defendant's business

       activities in the state of Texas.




                                                                                                           2
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 5 of 52 PageID #: 14



         8.      The court has jurisdiction over Defendants Michael Blank and Shelevia Raquel

  Proctor because these Defendants engage in the business of adjusting insurance claims in the

  State of Texas, and Plaintiffs cause of action arose out of these Defendants' business activities in

  the State of Texas.

                                             VENUE

         9.      Venue in this cause is proper in Jefferson County because the insured property is

  situated in Jefferson County. TEX. CN. PRAC. & REM. CODE§ 15.032.

                                             FACTS

         10.     Plaintiffs are the owners of a Texas Homeowners' Insurance Policy (hereinafter

  referred to as "the Policy"), which was issued by State Farm Fire & Casualty Company (referred

 to herein as "Insurance Company").

         11.     Plaintiffs own the insured property, which is specifically located at 2475 Shadow

  Bend Drive, Beaumont, Texas 77706 (hereinafter referred to as "the Property").

         12.     Insurance Company sold the Policy insuring the Property to Plaintiffs.

         13.     On or about August 29, 2017, Plaintiffs sustained wind and water damage to the

  following areas of the Property due to Hurricane Harvey: Cedar Shake Roof, Exterior Damage

  (including but not limited to Copper Valley-V-Channel, Stucco, Flagstone Entry and Back

 Patio), Library, Piano Room, Kaden's Room, Emily's Dressing Area, Kate's Dressing Area,

 Formal Dining Room, Media Room, Upstairs Hallway, Small Staircase, Subroom (1), Subroom

  (2) and Emily's Bedroom. Plaintiffs filed a claim with their Insurance Company for the damages

 to their home caused by Hurricane Harvey.

         14.     Pursuant to the Policy, Plaintiffs asked that the Insurance Company to pay for the

  damage to the Property.




                                                                                                     3
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 6 of 52 PageID #: 15



          15.    The Insurance Company, without requiring written notice of the claim from the

  Plaintiffs, assigned Defendants Michael Blank ("Blank" or "Adjuster") and Shelevia Raquel

  Proctor ("Proctor" or "Claims Associate"), (referred to collectively, hereinafter as "Adjusters")

  as the adjusters to investigate Plaintiffs' claim. Blank and Proctor, because of inadequate and

  improper instruction and training, failed to perform an investigation of Plaintiffs' claim that met

  the minimum standards of performance pursuant to industry standards, §§21.203 and 21.205 of

  the Texas Administrative Code, applicable law, or otherwise.

         16.     Blank was the adjuster assigned to Plaintiffs' Claim who performed an inspection

  of the Property. Blank failed to get onto the roof of the property during his October 2, 2017

  inspection and was therefore unable to perform a complete investigation. Further, Blank was

  improperly trained by the Insurance Company and failed to perform a thorough review of the file

  before denying covered damages of the Claim and under-estimating other damages.

         17.     Instead of assigning another adjuster to inspect, Blank, through his employment at

  Insurance Company, sent correspondence to Plaintiff on October 4, 2017 stating the $23,733.04

  in damages were below the $41,484.00 deductible. Furthermore, on October 4, 2017, Blank sent

  additional correspondence stating that "our inspection did not reveal any accidental direct

  physical loss to your roof'. The damages that Blank did include on his estimate only included

  damages to the Rear Elevation, Library, Piano Room, Son's Room and Media Room.

  Defendants wholly excluded the damages to the Cedar Shake Roof, Exterior Damage, Exterior

  Stucco, Entry Flagstone, Emily's Dressing Area, Kate's Dressing Area, Upstairs Hallway, Small

  Staircase, Subroom (1), Subroom (2) or Emily's Bedroom were included on Defendants'

  estimate. The Insurance Company ratified and accepted this substandard inspection and estimate




                                                                                                    4
..Case
  ,    1:19-cv-00481-MAC-KFG        Document 1-3 Filed 10/09/19 Page 7 of 52 PageID #: 16



  without question. Proctor review and provided the estimate to Plaintiffs on October 5, 2019 via

  e-mail correspondence.

          18.    Blank and/or Proctor and/or the Insurance Company's estimate did not allow

  adequate funds to cover the cost of repairs to all the damages sustained.

          19.    Defendants misrepresented that the only damage to the property was the areas

  listed in Defendants' estimate.

         20.     Blank's and Proctor's inadequate investigation and review of the file was relied

  upon by the Insurance Company in this matter and resulted in the Claim being denied and/or

  underpaid.

         21.     The Insurance Company's personnel failed to thoroughly review and properly

  oversee the work of their assigned adjusters Blank and Proctor, ultimately approving an improper

  adjustment and inadequate, unfair settlement of Plaintiffs' Claim.

         22.     This umeasonable investigation resulted in the considerable underpayment of

  Plaintiffs' Claim.

         23.     Together, Defendants Insurance Company, Adjusting Company, and Adjuster set

  out to deny and underpay on properly covered damages. The Insurance Company failed to

  provide full coverage for the damages sustained by Plaintiffs, and failed to fully scope the

  damages, and undervalued the damages it did account for, thus denying adequate and sufficient

  payment to Plaintiffs.

         24.     The mishandling of the claim also caused a delay in Plaintiffs' ability to fully

  repair their home, which has resulted in additional damages. To this date, Plaintiffs have yet to

  receive full payment under the Insurance Policy.




                                                                                                      5
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 8 of 52 PageID #: 17
'\




               25.      The Insurance Company ratified the Adjuster's inadequate methods and

     investigation, resulting in Plaintiffs' claims being denied in part and undervalued and underpaid

     in part.        The unreasonable investigation of Plaintiffs' claim resulted in the considerable

     underpayment and wrongful denial of the claim.          Plaintiffs have suffered actual damages

     resulting from Defendants' wrongful acts and omissions as set forth above and further described

     herein.

               26.      The Insurance Company intentionally chose and adopted a business model that

     provided for retaining very few, if any, qualified adjusters as employees, and instead relied upon

     outside contractors to perform the Insurance Company's non-delegable duties of investigating

     claims in accordance with applicable Texas law.            In addition, the Insurance Company

     compensated its outside contractor adjusters by incentivizing them to exclude or artificially

     minimize the amount of storm-related damages payable under its policies, while forcing

     policyholders with such claims to self-perform material aspects of the claim investigation

     without training or instruction, and in express contravention to Texas law. Further, the Insurance

     Company had no or inadequate procedures in place to monitor or regularly audit the work

     product of its outside adjusters. Therefore, the Insurance Company was reasonably aware, or

     knew or should have known, that claims estimates generated by its adjusters, inclusive of the

     estimates at issue in this case, were wholly deficient by any measure under the contract and the

     law and likely to result in considerable underpayment and wrongful denial of storm-related

     claims, as occurred with Plaintiffs' claim.

               Tl.      Moreover, Adjusters were aware that the Insurance Company was incentivizing

     them to minimize the amount of storm-related damages payable under its policies, while forcing

     policyholders with such claims to self-perform material aspects of the claim investigation




                                                                                                      6
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 9 of 52 PageID #: 18




  without training or instruction, and in express contravention to Texas law. Adjusters accepted

  these terms knowing that they would likely cause their inspections and resulting claims estimates

  to exclude or artificially minimize the amount of storm-related damages payable under its

  policies, while forcing policyholders with such claims to self-perform material aspects of the

  claim investigation without training or instruction, and in express contravention to Texas law.

         28.     As detailed in the paragraphs below, Insurance Company wrongfully denied

  Plaintiffs' claim for repairs to the Property, even though the Policy provided coverage for losses

  such as those suffered by Plaintiffs. Furthermore, Insurance Company denied Plaintiffs' claim by

  not providing full coverage for the damages sustained by Plaintiffs.

         '29.    Insurance Company continues to delay paying Plaintiffs for the damages to the

  Property. As such, Plaintiffs have not been paid in full for the damages to their home.

         30.     Insurance Company voluntarily assumed a non-contractual obligation to inspect

  and value Plaintiffs' damages, thereby causing its conduct to be governed by the applicable

  provisions of the Texas Insurance Code. However, it then failed to comply with its duties and

  obligations under the law for inspecting and -valuing covered losses, and likewise failed to

  perform its contractual duty to adequately compensate Plaintiffs for monies owed to them under

  the Policy. More specifically, but without limitation, Insurance Company failed and refused to

  pay the full proceeds of the Policy, although due demand was made for proceeds to be paid in an

  amount sufficient to cover the damaged Property and all conditions precedent to recovery upon

  the Policy had been carried out and accomplished by Plaintiffs. As such, and as further described

  herein, Insurance Company's conduct in this regard constitutes both a violation of the applicable

  provisions of the Texas Insurance Code, as well as a breach of the insurance contract between

  Insurance Company and Plaintiffs.




                                                                                                       7
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 10 of 52 PageID #: 19




          31.    Defendants Insurance Company, and Adjusters misrepresented to Plaintiffs that

   the damage to the Property was not covered under the Policy, even though the damage was

   caused by a covered occurrence. As such, Defendants Insurance Company's and Adjusters'

   conduct in this regard constitutes a violation of the Texas Insurance Code, Unfair Settlement

  Practices. TEX. INS. CODE §541.060(a)(l).

          32.    Defendants Insurance Company and Adjusters failed to make an attempt to settle

  Plaintiffs' claim in a fair manner, although they were aware of their liability to Plaintiffs under

  the Policy. As such, Defendants Insurance Company's and Adjusters' conduct in this regard

   constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS.

   CODE §541.060(a)(2)(A).

          33.    Defendants Insurance Company and Adjusters failed to offer Plaintiffs adequate

  compensation, without any explanation why full payment was not being made. Furthermore,

  Defendants Insurance Company and Adjusters did not communicate that any future settlements

  or payments would be forthcoming to pay for the entire losses covered under the Policy, nor did

  they provide any explanation for the failure to adequately settle Plaintiffs' claim. As such,

  Defendants Insurance Company's and Adjusters' conduct in this regard is a violation of the

  Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(3).

          34.    Defendants Insurance Company and Adjusters failed to affirm or deny coverage

  of Plaintiffs' claim within a reasonable time. Specifically, Plaintiffs did not receive timely

  indication of acceptance or rejection, regarding the full and entire claim, in writing from

  Defendants Insurance Company and Adjusters. As such, Defendants Insurance Company's and

  Adjusters' conduct in this regard constitutes a violation of the Texas Insurance Code, Unfair

  Settlement Practices. TEX. INS. CODE §541.060(a)(4).




                                                                                                    8
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 11 of 52 PageID #: 20



         35.     Defendants Insurance Company and Adjusters refused to fully compensate

  Plaintiffs under the terms of the Policy, even though Defendants failed to conduct a reasonable

  investigation. Specifically, Defendants Insurance Company and Adjusters performed an

  outcome-oriented investigation of Plaintiffs' claim, which resulted in a biased, unfair and

  inequitable evaluation of Plaintiffs' losses on the property. As such, Defendants Insurance

  Company's and Adjusters' conduct in this regard constitutes a violation of the Texas Insurance

  Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(7).

         36.     After receiving notice of Plaintiffs' claim, Defendant Insurance Company failed

  to meet its obligations under the Texas Insurance Code to timely and within the statutorily

  mandated time acknowledge Plaintiffs' claim, begin an investigation of Plaintiffs' claim and

  request all information reasonably necessary to investigate Plaintiffs' claim. As such, Insurance

  Company's conduct in this regard constitutes violation of the Texas Insurance Code, Prompt

  Payment of Claims, TEX. INS. CODE §542.055.

         37.     Insurance Company failed to accept or deny Plaintiffs' full and entire claim

  within the statutorily mandated time of receiving all necessary information. As such, Insurance

  Company's conduct in this regard constitutes a violation of the Texas Insurance Code, Prompt

  Payment of Claims, TEX. INS. CODE §542.056.

         38.     Insurance Company failed to meet its obligations under the Texas Insurance Code

  regarding payment of claim without delay. Specifically, Insurance Company has delayed full

  payment of Plaintiffs' claim longer than allowed and, to date, Plaintiffs have not yet received full

  payment for their claim. As such, Insurance Company's conduct in this regard constitutes a

  violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS.CODE §542.058.




                                                                                                         9
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 12 of 52 PageID #: 21



          39.    From and after the time Plaintiffs' claim was presented to IDSurance Company,

  the liability of IDSurance Company to pay the full claim in accordance with the terms of the

  Policy was reasonably clear. However, IDSurance Company has refused to pay Plaintiffs in full,

  despite there being no basis on which a reasonable insurance company would have relied on to

  deny the full payment. As such, IDSurance Company's conduct in this regard constitutes a breach

  of the common law duty of good faith and fair dealing.

         40.     Additionally, Defendants knowingly or recklessly made false representations, as

  described above, as to material facts and/or knowingly concealed all or part of material

  information from Plaintiffs.

         41.     Defendants' wrongful acts and omissions, as further detailed herein, Plaintiffs

  were forced to retain the professional services of the attorneys and law firm who are representing

  them with respect to these causes of action.

                                        CAUSES OF ACTION

                  CAUSES OF ACTION AGAINST DEFENDANT ADJUSTERS

         42.     ID support of the causes of action set forth herein, Plaintiffs' incorporate by

  reference the allegations contained in the foregoing Paragraphs 1 through 41 as if fully set forth

  verbatim.

         43.     IDSUrance Company assigned Adjusters to adjust the claim. Adjusters were

  improperly trained to handle claims of this nature and performed an unreasonable investigation

  of Plaintiffs' damages. During their investigation, Adjusters failed to properly assess Plaintiffs'

  damages. Adjusters also omitted covered damages from their report. ID addition, the damages

  that Adjusters failed to include in their estimate resulted in the improper denial of the claim.




                                                                                                        10
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 13 of 52 PageID #: 22



         44.     As such, Adjuster's conduct constitutes multiple violations of the Texas Insurance

  Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this

  article are made actionable by TEX. INS. CODE §541.151.

         45.     Blank and Proctor are individually liable for their unfair and deceptive acts,

  irrespective of the fact he was acting on behalf of Insurance Company, each is a "person" as

  defined by TEX. INS. CODE §541.002(2). The term "person" is defined as "any individual,

  corporation, association, partnership, reciprocal or inter-insurance exchange, Lloyds plan,

  fraternal benefit society, or other legal entity engaged in the business of insurance, including an

  agent, broker, adjustor or life and health insurance counselor." TEX. INS. CODE §541.002(2)

  (emphasis added). See also, Liberty Mutual Insurance Co. v. Garrison Contractors, Inc. 996

  S.W.2d 482, 484 (Tex. 1998) (holding an insurance company employee to be a "person" for the

  purpose of bringing a cause of action against them under the Texas Insurance Code and

  subjecting them to individual liability).

         46.     Falsehoods and misrepresentations may be communicated by actions as well as by

  the spoken word; therefore, deceptive conduct is equivalent to a verbal representation.

  Adjusters' misrepresentations by means of deceptive conduct include, but are not limited to: (1)

  failing to conduct a reasonable inspection and investigation of Plaintiffs' damages; (2) stating

  that Plaintiffs' damages were less severe than they in fact were; (3) using their own statements

  about the non-severity of the damages as a basis for denying properly covered damages and/or

  underpaying damages; and (4) failing to provide an adequate explanation for the inadequate

  compensation Plaintiff received. Adjusters' unfair settlement practice, as described above and

  the example given herein, of misrepresenting to Plaintiffs material facts relating to the coverage




                                                                                                        11
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 14 of 52 PageID #: 23



  at issue, constitutes an unfair method of competition and an unfair and deceptive act or practice

  in the business of insurance. TEX. INS. CODE §541.060(a)(l).

         47.     Adjusters' unfair settlement practice, as described above, of failing to attempt in

  good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

  liability under the Policy is reasonably clear, constitutes an unfair method of competition and an

  unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE

  §541.060(2)(A).

         48.     Adjusters failed to explain to Plaintiffs the reason for their inadequate settlement.

  Specifically, Adjusters failed to offer Plaintiffs adequate compensation without any explanation

  as to why full payment was not being made. Furthermore, Adjusters did not communicate that

  any future settlements or payments would be forthcoming to pay for the entire losses covered

  under the Policy, nor did they provide any explanation for the failure to adequately settle

  Plaintiffs' claim. The unfair settlement practice of Adjusters, as described above, of failing to

  promptly provide Plaintiffs with a reasonable explanation of the basis as set forth in the Policy,

  in relation to the facts or applicable law, for the offer of a compromise settlement of Plaintiffs'

  claim, constitutes an unfair method of competition and an unfair and deceptive act or practice in

  the business of insurance. TEX. INS. CODE§541.060(3).

         49.     Adjusters' unfair settlement practice, as described above, of failing within a

  reasonable time to affirm or deny coverage of the claim to Plaintiffs or to submit a reservation of

  rights to Plaintiffs, constitutes an unfair method of competition and an unfair and deceptive act or

  practice in the business of insurance. TEX. INS. CODE §541.060(4).

         50.     Adjusters did not properly inspect the Property and failed to account for and/or

  undervalued many of Plaintiffs' exterior and interior damages, although reported by Plaintiffs.




                                                                                                         12
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 15 of 52 PageID #: 24



  Defendants' unfair settlement practice, as described above, of refusing to pay Plaintiffs' claim

  without conducting a reasonable investigation, constitutes an unfair method of competition and

  an unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE

  §541.060(7).

                                    CAUSES OF ACTION AGAINST
                           STATE FARM FIRE & CASUALTY COMPANY

             51.   In support of the causes of action set forth herein, Plaintiffs' incorporate by

  reference the allegations contained in the foregoing Paragraphs 1 through 50 as if fully set forth

  verbatim.

             52.   Insurance Company is liable to Plaintiffs for breach of contract, as well as

  intentional violations of the Texas Insurance Code and intentional breach of good faith and fair

  dealing.

                                     BREACH OF CONTRACT

             53.   Insurance Company's conduct constitutes a breach of the insurance contract made

  between Insurance Company and Plaintiffs.

             54.   Insurance Company's failure and/or refusal, as described above, to pay the

  adequate compensation as it is obligated to do under the terms of the Policy in question, and

  under the laws of the State of Texas, constitutes a breach of Insurance Company's insurance

  contract with Plaintiffs.

                    NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                          UNFAIR SETTLEMENT PRACTICES

             55.   Insurance Company's conduct constitutes multiple violations of the Texas

  Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations
  under this article are made actionable by TEX. INS. CODE §541.151.




                                                                                                       13
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 16 of 52 PageID #: 25



         56.     Insurance Company's unfair settlement practice, as described above, of

  misrepresenting to Plaintiffs material facts relating to the coverage at issue, constitutes an unfair

  method of competition and an unfair and deceptive act or practice in the business of insurance.

  TEX. INS. CODE §541.060(1).

         57.     Insurance Company's unfair settlement practice, as described above, of failing to

  attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even

  though Insurance Company's liability under the Policy was reasonably clear, constitutes an

  unfair method of competition and an unfair and deceptive act or practice in the business of

  insurance. TEX. INS. CODE §541.060(2(A).

         58.     Insurance Company's unfair settlement practice, as described above, of failing to

  promptly provide Plaintiffs with a reasonable explanation of the basis in the Policy, in relation to

  the facts or applicable law, for its offer of a compromise settlement of the claim, constitutes an

  unfair method of competition and un unfair and deceptive act or practice in the business of

  insurance. TEX. INS. CODE §541.060(3).

         59.     Insurance Company's unfair settlement practice, as described above, of failing

  within a reasonable time to affirm or deny coverage of the claim to Plaintiffs, or to submit a

  reservation of rights to Plaintiffs, constitutes an unfair method of competition and an unfair and

  deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(4).

         60.     Insurance Company's unfair settlement practice, as described above, of refusing

  to pay Plaintiffs' claim without conducting a reasonable investigation, constitutes an unfair

  method of competition and an unfair and deceptive act or practice in the business of insurance.

  TEX. INS. CODE §541.060(7).

                   NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                        THE PROMPT PAYMENT OF CLAIMS

         61.     Insurance Company's conduct constitutes multiple violations of the Texas

  Insurance Code, Prompt Payment of Claims. All violations made under this article are made

  actionable by TEX. INS. CODE §542.060.



                                                                                                          14
..   Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 17 of 52 PageID #: 26



              62      Insurance Company's failure to acknowledge receipt of Plaintiffs' claim,

       commence investigation of the claim, and request from Plaintiffs all items, statements, and forms

       that it reasonably believed would be required within the applicable time constraints, as described

       above, constitutes a non-prompt payment of claims and a violation of the TEX. INS. CODE

       §542.055.

              63.     Insurance Company's failure to notify Plaintiffs in writing of its acceptance or

       rejection of the claim within the applicable time constraints, constitutes a non-prompt payment of

       the claim. TEX. INS. CODE §542.056.

              64.     Insurance Company's delay of the payment of Plaintiffs' claim following its

       receipt of all items, statements and forms reasonably requested and required, as described above,

       constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

                               ACTS CONSTITUTING ACTING AS AGENT

              65.      In support of the causes of action set forth herein, Plaintiffs incorporate by

       reference the allegations contained in the foregoing Paragraphs 1 through 64 as if fully set forth

       verbatim.

              66.     Adjusters are agents of Insurance Company based on their acts during the

       handling of this claim, including inspections, adjustments, and aiding in adjusting a loss for or on

       behalf of the Insurance Company. TEX. INS. CODE §4001.051.

              67.     Separately, and/or in the alternative, as referenced and described above, Insurance

       Company· ratified the actions and conduct of Adjusters, including the completion of their duties

       under the common and statutory law.

                    BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

              68.     In support of the causes of action set forth herein, Plaintiffs' incorporate by

       reference the allegations contained in the foregoing Paragraphs 1 through 67 as if fully set forth

       verbatim.




                                                                                                              15
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 18 of 52 PageID #: 27



          (f)_    Insurance Company's conduct constitutes a breach of the common law duty of

  good faith and fair dealing owed to Plaintiffs in their Policy.

          70.    Insurance Company's failure, as described above, to adequately and reasonably
  investigate and evaluate Plaintiffs' claim, although at that time, Insurance Company knew or

  should have known by the exercise of reasonable diligence that its liability was reasonably clear,

  constitutes a breach of the duty of good faith and fair dealing.

                                            KNOWLEDGE

          71.     In support of the causes of action set forth herein, Plaintiffs incorporate by

  reference the allegations contained in the foregoing Paragraphs 1 through 70 as if fully set forth

  verbatim.

          72.    All of the acts described above, together and singularly, were done "knowingly"

  as that term is used in the Texas Insurance Code and was a producing cause of Plaintiffs'

  damages described herein.

                                              DAMAGES

         73.      In support of the causes of action set forth herein, Plaintiffs incorporate by

  reference the allegations contained in the foregoing Paragraphs 1 through 72 as if fully set forth

  verbatim.

         74.     Plaintiffs would show that all the acts as alleged herein, taken together or

  singularly, constitute the producing cause of the damages sustained by Plaintiffs.

         75.     As previously mentioned, the damages have not been properly addressed or

  repaired, causing further damages to the Property while also causing undue hardship and burden

  to Plaintiffs. These damages are a direct result of Defendants mishandling of Plaintiffs' claim in

  violation of the laws set forth above.

         76.     For breach of contract, Plaintiffs are entitled to regain the benefit of their bargain,
  which is the amount of their claim, together with attorneys' fees.




                                                                                                           16
:·    .. 1:19-cv-00481-MAC-KFG
     .Case                               Document 1-3 Filed 10/09/19 Page 19 of 52 PageID #: 28



               77.    For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

       Plaintiffs are entitled to actual damages, which includes the loss of the benefits that should have

       been paid pursuant to the Policy, mental anguish, court costs, and attorneys' fees. For knowing

       conduct of the acts complained of, Plaintiffs are entitled to three times their actual damages.

       TEX. INS. CODE §541.152.

               78.    For noncompliance with the Texas Insurance Code, Prompt Payment of Claims,

       Plaintiffs are entitled to the amount of their claim, as well as the prejudgment interest, penalty

       interest pursuant to Chapter 542.060( c), cost, together with attorneys' fees. TEX. INS. CODE

       §542.060.

               79.    For breach of common law duty of good faith and fair dealing, Plaintiffs are

       entitled to compensatory damages, including all forms of loss resulting from the insurer's breach

       of duty, such as additional costs, economic hardship, losses due to nonpayment of the amount the

       Insurance Company owed, exemplary damages and damages for emotional distress.

               80.    For the prosecution and collection of this claim, Plaintiffs have been compelled to

       engage the services of the attorneys whose names are subscribed to this pleading. Therefore,

       Plaintiffs are entitled to recover a sum for the reasonable and necessary services of Plaintiffs'

       attorneys in the preparation and trial of this action, including any appeals to the Court of Appeals

       and/or the Supreme Court of Texas.

                                               JURYDEMAND

               81.    Plaintiffs hereby requests that all causes of actions alleged herein be tried before a

       jury consisting of citizens residing in Jefferson County, Texas. Plaintiffs are tendering the

       appropriate jury fee.

                                      CONDITIONS PRECEDENT

               82.    All conditions precedent to Plaintiffs' claim for relief has been performed or has

       occurred. This includes, but is not limited to, providing notice pursuant to Texas Insurance Code

       542A.


                                                                                                               17
'
    .
    ,   •
            .
        Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 20 of 52 PageID #: 29
            I




                                              REQUEST FOR DISCLOSURE

                       83.     Under Texas Rule of Civil Procedure 194, Plaintiffs request that Defendants

                disclose, within 50 days of the service of this request, the information or material described in

                Rule 194.2(a)-(l) and Rule 190.2(b)(6).

                                                           PRAYER

                         WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendants be cited

                 to appear and answer herein, and that upon trial hereof, said Plaintiffs have and recover such

                 sums as would reasonably and justly compensate them in accordance with the rules of law and

                 procedure, both as to actual damages, treble damage under the Texas Insurance Code, all

                 punitive and exemplary damages as may be found and reasonable and necessary attorneys'

                 fees. In addition, Plaintiffs request the award of attorney's fees for the trial and any appeal of

                 this case, for all costs of Court, for prejudgment and post-judgment interest as allowed by law,

                 and for any other and further relief, either_ at law or in equity, to which she may show

                 themselves to be justly entitled.

                                                                  Respectfully Submitted,

                                                                  RAMSEYLAW

                                                                  Isl Michael R. Ramsey
                                                                  Michael R. Ramsey
                                                                  State Bar No.16520200
                                                                  Randal G. Cashiola, Of Counsel
                                                                  State Bar No. 03966802
                                                                  Katherine D. Ramsey
                                                                  State Bar No. 24070469
                                                                  6280 Delaware Street, Ste A
                                                                  Beaumont, Texas 77706
                                                                  T: 409.444.2020
                                                                  F: 409.444-2021
                                                                  ramseydocket@ramseylaw.com

                                                                  ATTORNEYS FOR PLAINTIFFS




                                                                                                                    18
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 21 of 52 PageID #: 30




                                                                                                        $13.2501. g...,
                                                                                                    US POSTAGE
                                                                                                   PRIORITY MAIL~ g
                                                                                                   COMBASPRICE  • g
                                                                                                     FROM 77701                        co
                                                                                                       08/29/2019                  -:• cri
                                                                                                                                       (.)1

                                                                                                            s~frJ?Jia ... iS


                                                                    111111111111111 II IIIII IIIII II II III II I II II II Ill
                                                                                  9402 7118 9956 1585 6867,., 78


                                                                   State Farm Fire & Casualty Co. c/o CSC
                                                                   211 E 7th Street, Suite 620
                                                                   Austin TX 78701-3218




                                                         Iii i11 ii I j •11i ii IIi Ii,! ii Iii fIii Iii 11ii;; Iii iI j iIi Ii
                                                                           11 1
                                                                              .                                                   11
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 22 FILED
                                                               of 52 PageID #: 31
                                                                                    DISTRICT CLERK OF
                                                                                    JEFFERSON CO TEXAS
                                                                                    9/12/2019 3:18 PM
                                                                                    JAMIE SMITH
                                         CAUSE NO. E-204355                         DISTRICT CLERK
                                                                                    E-204355

  BRYAN O. BLEVINS, JR. AND                            §     IN THE DISTRICT COURT OF
  SHELLEY BLEVINS                                      §
                                                       §
  V.                                                   §     JEFFERSON COUNTY, TEXAS
                                                       §
  STATE FARM FIRE & CASUALTY                           §
  INSURANCE COMPANY, MICHAEL                           §
  BLANK and SHELEVIA RAQUEL                            §
  PROCTOR                                              §     172nd JUDICIAL DISTRICT

                    PLAINTIFFS’ MOTION FOR SUBSTITUTED SERVICE ON
                         DEFENDANT SHELEVIA RAQUEL PROCTOR

  TO THE HONORABLE JUDGE OF SAID COURT:

         PLAINTIFFS’ MOTION FOR SUBSTITUTED SERVICE ON DEFENDANT

  SHELEVIA RAQUEL PROCTOR is brought by Plaintiffs BRYAN O. BLEVINS, JR. AND

  SHELLEY BLEVINS, who show in support the following:

         1.         Plaintiffs filed suit against Defendants on August 23, 2019. Plaintiffs requested

  service on Defendant SHELEVIA RAQUEL PROCTOR (referred to hereinafter as “Proctor”)

  as follows:

                •   “Defendant Shelevia Raquel Proctor is an individual licensed to do, and at all time

                    material to the allegations in this Petition has done, business in Texas as an

                    adjuster. This Defendant does not reside in Texas and has not appointed an agent

                    for service of process. Therefore, pursuant to the Texas Long Arm Statute, this

                    Defendant may be served with personal process at her residence located at 111

                    Jade Lane, Dallas, GA 30132, or wherever else she may be found.”

         2.         Plaintiffs have attempted to serve Proctor on four (4) separate occasions by

  personal service at Proctor’s place of residence. Plaintiff has not been successful in serving

  Proctor, despite Plaintiffs’ due diligence.
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 23 of 52 PageID #: 32



         3.      Attached as Exhibit A to this Motion is the affidavit of Xavier Irvine. The

  affidavit states facts showing that substituted service of citation on Proctor should be authorized.

         4.      Accordingly, as authorized by Rule 106(b), Texas Rules of Civil Procedure,

  Plaintiffs request that this Court authorize service on Proctor by affixing a copy of the citations,

  with a copy of Plaintiffs’ Original Petition attached to the door of 111 Jade Lane, Dallas,

  Georgia 30132. This manner of service will be effective in giving Proctor notice of this suit

  because the above specified location is the Proctor’s place of residence.



                                                Respectfully submitted,

                                                        RAMSEY LAW

                                                        /s/ Michael R. Ramsey
                                                        Michael R. Ramsey
                                                        State Bar No. 16520200
                                                        Katherine D. Ramsey
                                                        State Bar No. 24070469
                                                        Randal G. Cashiola, of Counsel
                                                        State Bar No. 03966802
                                                        6280 Delaware Street, Suite A
                                                        Beaumont, Texas 77706
                                                        T: 409.444.2020
                                                        F: 409.444.2021
                                                        ramseydocket@ramseylaw.com

                                                       ATTORNEYS FOR PLAINTIFFS




                                                   2
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 24 of 52 PageID #: 33



                                 CERTIFICATE OF SERVICE
        By my signature below, I certify that a true and correct copy of the above and foregoing
  document has been filed using the Court’s electronic filing system on this 12th day of September
  2019.


                                                /s/ Michael R. Ramsey
                                                  Michael R. Ramsey




                                                 3
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 25 of 52 PageID #: 34




                                         A
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 26 of 52 PageID #: 35




                                        CAUSE NO. E-204355

   BRYAN 0. BLEVINS, JR. AND                          §      IN THE DISTRICT COURT OF
   SHELLEY BLEVINS                                    §
                                                      §
   V.                                                 §      JEFFERSONCOUNTY, TEXAS
                                                      §
   STATE FARM FIRE & CASUALTY                         §
   INSURANCECOMPANY,MICHAEL                           §
   BLANK and SHELEVIA RAQUEL                          §
   PROCTOR                                            §      172ndJUDICIALDISTRICT

                              ORDER FOR SUSTITUTED SERVICE


         Today, the Court considered Plaintiffs' Motion for Substituted Service and the supporting
  affidavit. The Court finds that Plaintiffs' attempts to serve Defendant Shelevia Raquel Proctor
  have not been successful, despite Plaintiffs' due diligence.


         Therefore, the Court ORDERSthat substituted service is authorizedon DefendantShelevia
  RaquelProctor. Proctormaybe servedby affixinga copy ofthe citations, withPlaintiffs' Original
  Petition attached, to the door of 111 Jade Lane, Dallas, Georgia 30132.


         IT IS FURTHER ORDERED that the Return of Citation, endorsed on or attached to the
  citations will state when and how the citations were served.



         Signed on this 17th day of_Se2tembei_ 2019.




                                                The Honorable Judge MffCh Templeton
      Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 27 FILED
                                                                     of 52 PageID #: 36
                                                                                                                                      DISTRICT CLERK OF
                                                                                                                                      JEFFERSON C0204355-00005
                                                                                                                                                   CO TEXAS
CITATION                                                                                                                              10/4/2019 8:15 AM
                                                 THE STATE OF TEXAS                                                                   JAMIE SMITH
                                                                                                                                      DISTRICT CLERK
         No. E-0204355                                                                                                                E-204355

             BRYAN 0 BLEVINS JR ET AL
         VS. STATE FARM FIRE AND CASUALTY COMPANY ET AL
                                                               CITATION
                                       172nd JUDICIAL DISTRICT COURT
                                         of JEFFERSONCOUNTY, TEXAS
To:    PROCTOR, SHELEVIARAQUEL

by serving at:
111 JADE LANE
DALLAS, GA   30132                                                                                                                              DEFENDANT:

NOTICE:
                                                           jMr -
                                                           .       .    -   *«i». ..,


          You have been sued. You may employ aiTattomey. If you or your attorney do not file a written answer with the clerk who
issued this citation by 10:00 a.m. on the Monday next following the expiration oftwenty days after you were served this citation and
petition, a defaultjudgment may be taken against you. Saidanswer may be filed by mailing same to: District Clerk's Office, 1085
Pearl, Room 203, Beaumont, TX 77701, (or if the case is designated as an E-file case, E-file through Lexis Nexis file and
serve) or bybringing it to the office. The caseis presently pending before"the 172nd District Court ofJefferson County sitting in
Beaumont, Texas, andwasfiled'on the 23rd day^ofAugust, 2019. It bears cause number E-0204355 and is styled:
                        /     X. . "     /                                        '. <                    \                       \                    Plaintiff:
                  BRYAN0 BLEVINSJRET AL (
         vs- . .                    ".. / ,          i./
                 STATE FARM FIRE AND CASUALTY COMPANY ET AL
                        / --. - /                 y-
                                                                                                                                                     Defendant:

         The nameand addressofthe attorney for plaintiff(or plaintiffif pro se) is:
                                     J _ ^^:_ it. ».           ' *.         -                    .
                                    RAMSEY, 'MICHAEL R, Atty. '* ,
                       S            6280 DELAWARESTREET SUITE A
                                    BEAUMONT, TX 77.706 0       .                                         '
                                      ^ . >.. -t'lrl.      /.               ^               - , :. -' 7/
      The nature ofthe demands of said plaintiff is shown by a true and correct copy ofPlaintiffs PETITION (PLAINTIFF'S
ORIGINAL) accompanyingthis citation andmade~apartthereof.
                           '^. ..        ^ ^--^--, --^ _ ^., ».                                                /                  ^
        Issued under my hand and the seal ofsaid court, at Beaumont, Texas, this the 23rd day ofAugust, 2019.
                                             \                     Wl                       .

                                s                               JAMIESMITH, DISTRfCI;CLERK/
                                                 /              JEFFERSOl^COUNTV, TEXA-S
                                                                                        ':~yaMK^2 ^-":"^
                                                                      5 . ^^'^^yk       ,   *-      ' /A*-     -'-:y y-^
                                                                                                         ; .    "f'i         ~^


                                                                   BY
                                                                            A-^f^ A^^diS'<.Deputy
                                                                                           i

                                                                                                         j,., -;;-^ .^
                                                                                                 ..'?.                 ;'y
                                                                Valencia                                        .   \vt'.'
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 28 of 52 PageID #: 37

                                  IN THE 172ND JUDICIALDISTRICT
                                    JEFFERSON COUNTY, TEXAS

                                          CAUSE NO. E" 0204355

                      BRYAN 0. BLEVINS JR., AND SHELLEY BLEVINS
                                         vs
                STATE FARM FlRE & CASUALTY COMPANY, ET AL

                                                 RETURN
   Came to my hand: ^/^ i f lc1 , at                 ^'.^ I       o'clock AM , thefollowing
   specified documents: !

       .   Citation
       .   Plaintiffs' Original Petition
       .   Jury Demand
       .   Request for Disclosure

   and executed by me on 09/23/2019 (3) 06:20 o'clock P. M., at, tLUADEiANE^
   DALLAS, GEORGIA30132 within the county of PAULDING,by delivering to
   SHELEVlA RAQUEL PROCTOR, by affixing to the door, a true copy of the
   above specified documents, together with Order for Substituted Service having
   first endorsed on such copy the date of delivery.

   I am over the age of 18;and I am not a party to or interested in the outcome of the
   above styled and numbered suit.


   "My name is /\i. \l</ -.^         Li_V^k.           _,   my date of birth is       O^l   fj l ^   I,   and

   my address is -)c> /\}\(              -{.. ^L               _, U. S.A.

                   Me... . t\\^   ^. ^   "t-^1

   I declare under penalty of perjury that the foregoing '}strue and correct. Executed in
           IV     County, Stateof________ onthe 2!/i"day of ^3p4. , 2019.




                                                   By: (print name).   \c\^ i   e '    \^     /1<-
                                                   ASSURED CIVIL PROCESS AGENCY
                                                   5926 Balcones Dr. Ste. 290, Austin, TX 78731
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 29 of 52 PageID #: 38




                                        CAUSE NO. E-204355

   BRYAN 0. BLEVINS, JR. AND                          §      IN THE DISTRICT COURT OF
   SHELLEY BLEVINS                                    §
                                                      §
   V.                                                 §      JEFFERSONCOUNTY, TEXAS
                                                      §
   STATE FARM FIRE & CASUALTY                         §
   INSURANCECOMPANY,MICHAEL                           §
   BLANK and SHELEVIA RAQUEL                          §
   PROCTOR                                            §      172ndJUDICIALDISTRICT

                              ORDER FOR SUSTITUTED SERVICE


         Today, the Court considered Plaintiffs' Motion for Substituted Service and the supporting
  affidavit. The Court finds that Plaintiffs' attempts to serve Defendant Shelevia Raquel Proctor
  have not been successful, despite Plaintiffs' due diligence.


         Therefore, the Court ORDERSthat substituted service is authorizedon DefendantShelevia
  RaquelProctor. Proctormaybe servedby affixinga copy ofthe citations, withPlaintiffs' Original
  Petition attached, to the door of 111 Jade Lane, Dallas, Georgia 30132.


         IT IS FURTHER ORDERED that the Return of Citation, endorsed on or attached to the
  citations will state when and how the citations were served.



         Signed on this 17th day of_Se2tembei_ 2019.




                                                The Honorable Judge MffCh Templeton
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 30 FILED
                                                               of 52 PageID #: 39
                                                                                             DISTRICT CLERK OF
                                                                                             JEFFERSON CO TEXAS
                                                                                             9/30/2019 8:56 AM
                                                                                             JAMIE SMITH
                                                        Cause No. E-204,355                  DISTRICT CLERK
                                                                                             E-204355

  Bryan O. Blevins, Jr. and                                       §          In the District Court of
  Shelley Blevins                                                 §
                                                                  §
  V.                                                              §          Jefferson County, Texas
                                                                  §
  State Farm Fire & Casualty Company,                             §
  Michael Blank and Shelevia Raquel                               §
  Proctor                                                         §          172nd Judicial District

                                                 Defendant's Original Answer

             State Farm Fire & Casualty Company, (“Defendant”), files this Original

  Answer and respectfully shows the Court as follows:

                                                                  I.
                                                            General Denial

             Defendant generally denies each and every, all and singular, the allegations

  contained in Plaintiffs' Original Petition and demands strict proof thereof as allowed

  under the laws of the State of Texas. By this general denial, Defendant would

  require Plaintiffs to prove every fact to support the claims in their Original Petition

  by a preponderance of the evidence.

                                                                 II.
                                                               Prayer

             WHEREFORE, PREMISES CONSIDERED, Defendant moves and prays the

  Court that upon trial hereof, Plaintiffs recover nothing and that Defendant go hence

  with costs and for such other and further relief as it may show itself entitled to receive.



  Blevins, Bryan and Shelley v. SFL - Original Answer.doc                                       Page 1 of 2
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 31 of 52 PageID #: 40




                                                               Respectfully submitted,

                                                               ORGAIN BELL & TUCKER, LLP
                                                               560 South Fourth Street
                                                               Silsbee, Texas 77656
                                                               Telephone: (409) 386-0386
                                                               Facsimile: (409) 386-0900

                                                               By S. Donean Surratt
                                                                   David J. Fisher
                                                                   Texas Bar No. 07049525
                                                                   E-mail: djf@obt.com
                                                                   Donean Surratt
                                                                   Texas Bar No. 01720400
                                                                   E-mail: sds@obt.com

                                                               Attorneys for Defendant,
                                                               State Farm Fire & Casualty
                                                               Company


                                                        Certificate of Service

        I hereby certify that on this 30th day of September, 2019, a copy of the
  foregoing document has been served via efile.txcourts.gov on:

             Michael R. Ramsey
             Katherine Ramsey
             6280 Delaware St., Ste. A
             Beaumont, Texas 77706


                                                                   S. Donean Surratt
                                                                   S. Donean Surratt




  Blevins, Bryan and Shelley v. SFL - Original Answer.doc                                   Page 2 of 2
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 32 FILED
                                                               of 52 PageID #: 41
                                                                                  DISTRICT CLERK OF
                                                                                  JEFFERSON CO TEXAS
                                                                                  10/2/2019 11:40 AM
                                                                                  JAMIE SMITH
                                          CAUSE NO. E-204355                      DISTRICT CLERK
                                                                                  E-204355

  BRYAN O. BLEVINS, JR. AND                          §        IN THE DISTRICT COURT OF
  SHELLEY BLEVINS                                    §
                                                     §
  VS.                                                §
                                                     §       JEFFERSON COUNTY, TEXAS
  STATE FARM FIRE & CASUALTY                         §
  COMPANY, MICHAEL BLANK AND                         §
  SHELEVIA RAQUEL PROCTOR                            §          172nd JUDICIAL DISTRICT

                              PLAINTIFFS’ FIRST AMENDED PETITION

   TO THE HONORABLE JUDGE OF SAID COURT:

                COMES NOW, Bryan O. Blevins, Jr. and Shelley Blevins ("Plaintiffs"), and files this
   Plaintiffs’ First Amended Petition, complaining of Defendants State Farm Lloyd’s, Michael

   Blank and Shelevia Raquel Proctor (hereinafter collectively referred to as “Defendants”) and

   for cause of action would show the following:

                                              DISCOVERY
           1.        Plaintiffs intend for discovery to be conducted under Level 3 of Rule 190 of the

  Texas Rules of Civil Procedure. This case involves complex issues and will require extensive

  discovery. Therefore, Plaintiffs will ask the court to order that discovery be conducted in

  accordance with a discovery control plan tailored to the circumstances of this suit.

                                                PARTIES
           2.        Plaintiffs Bryan O. Blevins, Jr. and Shelley Blevins are individuals residing in

  Jefferson County, Texas.

           3.        Defendant State Farm Lloyd’s is an alien or foreign insurance company registered

  to engage in the business of insurance in Texas. This defendant may be served with process via
  certified mail, return receipt requested, by serving its registered agent, Corporation Service

  Company 211 E. 7th Street, Ste. 620, Austin, Texas 78701-3218, or wherever else it may be

  found.
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 33 of 52 PageID #: 42




         4.         Defendant Michael Blank is an individual licensed to do, and at all time material

  to the allegations in this Petition has done, business in Texas as an adjuster. This Defendant does
  not reside in Texas and has not appointed an agent for service of process. This Defendant is in

  the process of being served, therefore, no citation is requested at this time.

         5.         Defendant Shelevia Raquel Proctor is an individual licensed to do, and at all time

  material to the allegations in this Petition has done, business in Texas as an adjuster. This

  Defendant does not reside in Texas and has not appointed an agent for service of process. This
  Defendant is in the process of being served, therefore, no citation is requested at this time.

                                          JURISDICTION

         6.         The Court has subject matter jurisdiction of this cause of action because it

  involves an amount in controversy in excess of the minimum jurisdictional limits of this Court.

  Plaintiffs are seeking damages over $200,000 but not more than $1,000,000, including damages

  of any kind, penalties, costs, expenses, pre-judgment and post-judgment interest. Plaintiffs

  reserve the right to amend their petition during and/or after the discovery process.

         7.         The court has jurisdiction over Defendant State Farm Lloyd’s because this

  Defendant is a foreign insurance company that engages in the business of insurance in the State

  of Texas and Plaintiffs’ causes of action arise out of this Defendant's business activities in the

  state of Texas.

         8.         The court has jurisdiction over Defendants Michael Blank and Shelevia Raquel

  Proctor because these Defendants engage in the business of adjusting insurance claims in the

  State of Texas, and Plaintiffs cause of action arose out of these Defendants’ business activities in

  the State of Texas.




                                                                                                     2
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 34 of 52 PageID #: 43



                                            VENUE
         9.      Venue in this cause is proper in Jefferson County because the insured property is

  situated in Jefferson County. TEX. CIV. PRAC. & REM. CODE § 15.032.

                                             FACTS

         10.     Plaintiffs are the owners of a Texas Homeowners’ Insurance Policy (hereinafter

  referred to as “the Policy”), which was issued by State Farm Lloyd’s (referred to hereinafter as

  “Insurance Company”).

         11.     Plaintiffs own the insured property, which is specifically located at 2475 Shadow

  Bend Drive, Beaumont, Texas 77706 (hereinafter referred to as “the Property”).

         12.     Insurance Company sold the Policy insuring the Property to Plaintiffs.

         13.     On or about August 29, 2017, Plaintiffs sustained wind and water damage to the

  following areas of the Property due to Hurricane Harvey: Cedar Shake Roof, Exterior Damage

  (including but not limited to Copper Valley-V-Channel, Stucco, Flagstone Entry and Back

  Patio), Library, Piano Room, Kaden’s Room, Emily’s Dressing Area, Kate’s Dressing Area,

  Formal Dining Room, Media Room, Upstairs Hallway, Small Staircase, Subroom (1), Subroom

  (2) and Emily’s Bedroom. Plaintiffs filed a claim with their Insurance Company for the damages

  to their home caused by Hurricane Harvey.

         14.     Pursuant to the Policy, Plaintiffs asked that the Insurance Company to pay for the

  damage to the Property.

         15.     The Insurance Company, without requiring written notice of the claim from the

  Plaintiffs, assigned Defendants Michael Blank (“Blank” or “Adjuster”) and Shelevia Raquel

  Proctor (“Proctor” or “Claims Associate”), (referred to collectively, hereinafter as “Adjusters”)

  as the adjusters to investigate Plaintiffs’ claim. Blank and Proctor, because of inadequate and

  improper instruction and training, failed to perform an investigation of Plaintiffs’ claim that met


                                                                                                    3
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 35 of 52 PageID #: 44



  the minimum standards of performance pursuant to industry standards, §§21.203 and 21.205 of

  the Texas Administrative Code, applicable law, or otherwise.

         16.     Blank was the adjuster assigned to Plaintiffs’ Claim who performed an inspection

  of the Property. Blank failed to get onto the roof of the property during his October 2, 2017

  inspection and was therefore unable to perform a complete investigation. Further, Blank was

  improperly trained by the Insurance Company and failed to perform a thorough review of the file

  before denying covered damages of the Claim and under-estimating other damages.

         17.     Instead of assigning another adjuster to inspect, Blank, through his employment at

  Insurance Company, sent correspondence to Plaintiff on October 4, 2017 stating the $23,733.04

  in damages were below the $41,484.00 deductible. Furthermore, on October 4, 2017, Blank sent

  additional correspondence stating that “our inspection did not reveal any accidental direct

  physical loss to your roof”. The damages that Blank did include on his estimate only included

  damages to the Rear Elevation, Library, Piano Room, Son’s Room and Media Room.

  Defendants wholly excluded the damages to the Cedar Shake Roof, Exterior Damage, Exterior

  Stucco, Entry Flagstone, Emily’s Dressing Area, Kate’s Dressing Area, Upstairs Hallway, Small

  Staircase, Subroom (1), Subroom (2) or Emily’s Bedroom were included on Defendants’

  estimate. The Insurance Company ratified and accepted this substandard inspection and estimate

  without question. Proctor review and provided the estimate to Plaintiffs on October 5, 2019 via

  e-mail correspondence.

         18.     Blank and/or Proctor and/or the Insurance Company’s estimate did not allow

  adequate funds to cover the cost of repairs to all the damages sustained.

         19.     Defendants misrepresented that the only damage to the property was the areas

  listed in Defendants’ estimate.




                                                                                                  4
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 36 of 52 PageID #: 45



            20.      Blank’s and Proctor’s inadequate investigation and review of the file was relied

  upon by the Insurance Company in this matter and resulted in the Claim being denied and/or

  underpaid.

            21.      The Insurance Company’s personnel failed to thoroughly review and properly

  oversee the work of their assigned adjusters Blank and Proctor, ultimately approving an improper

  adjustment and inadequate, unfair settlement of Plaintiffs’ Claim.

            22.      This unreasonable investigation resulted in the considerable underpayment of

  Plaintiffs’ Claim.

            23.      Together, Defendants Insurance Company, Adjusting Company, and Adjuster set

  out to deny and underpay on properly covered damages. The Insurance Company failed to

  provide full coverage for the damages sustained by Plaintiffs, and failed to fully scope the

  damages, and undervalued the damages it did account for, thus denying adequate and sufficient

  payment to Plaintiffs.

            24.      The mishandling of the claim also caused a delay in Plaintiffs’ ability to fully

  repair their home, which has resulted in additional damages. To this date, Plaintiffs have yet to

  receive full payment under the Insurance Policy.

            25.      The Insurance Company ratified the Adjuster’s inadequate methods and

  investigation, resulting in Plaintiffs’ claims being denied in part and undervalued and underpaid

  in part.        The unreasonable investigation of Plaintiffs’ claim resulted in the considerable

  underpayment and wrongful denial of the claim.            Plaintiffs have suffered actual damages

  resulting from Defendants’ wrongful acts and omissions as set forth above and further described

  herein.




                                                                                                    5
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 37 of 52 PageID #: 46



         26.     The Insurance Company intentionally chose and adopted a business model that

  provided for retaining very few, if any, qualified adjusters as employees, and instead relied upon

  outside contractors to perform the Insurance Company’s non-delegable duties of investigating

  claims in accordance with applicable Texas law.           In addition, the Insurance Company

  compensated its outside contractor adjusters by incentivizing them to exclude or artificially

  minimize the amount of storm-related damages payable under its policies, while forcing

  policyholders with such claims to self-perform material aspects of the claim investigation

  without training or instruction, and in express contravention to Texas law. Further, the Insurance

  Company had no or inadequate procedures in place to monitor or regularly audit the work

  product of its outside adjusters. Therefore, the Insurance Company was reasonably aware, or

  knew or should have known, that claims estimates generated by its adjusters, inclusive of the

  estimates at issue in this case, were wholly deficient by any measure under the contract and the

  law and likely to result in considerable underpayment and wrongful denial of storm-related

  claims, as occurred with Plaintiffs’ claim.

         27.     Moreover, Adjusters were aware that the Insurance Company was incentivizing

  them to minimize the amount of storm-related damages payable under its policies, while forcing

  policyholders with such claims to self-perform material aspects of the claim investigation

  without training or instruction, and in express contravention to Texas law. Adjusters accepted

  these terms knowing that they would likely cause their inspections and resulting claims estimates

  to exclude or artificially minimize the amount of storm-related damages payable under its

  policies, while forcing policyholders with such claims to self-perform material aspects of the

  claim investigation without training or instruction, and in express contravention to Texas law.




                                                                                                    6
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 38 of 52 PageID #: 47



         28.     As detailed in the paragraphs below, Insurance Company wrongfully denied

  Plaintiffs’ claim for repairs to the Property, even though the Policy provided coverage for losses

  such as those suffered by Plaintiffs. Furthermore, Insurance Company denied Plaintiffs’ claim by

  not providing full coverage for the damages sustained by Plaintiffs.

         29.     Insurance Company continues to delay paying Plaintiffs for the damages to the

  Property. As such, Plaintiffs have not been paid in full for the damages to their home.

         30.     Insurance Company voluntarily assumed a non-contractual obligation to inspect

  and value Plaintiffs’ damages, thereby causing its conduct to be governed by the applicable

  provisions of the Texas Insurance Code. However, it then failed to comply with its duties and

  obligations under the law for inspecting and valuing covered losses, and likewise failed to

  perform its contractual duty to adequately compensate Plaintiffs for monies owed to them under

  the Policy. More specifically, but without limitation, Insurance Company failed and refused to

  pay the full proceeds of the Policy, although due demand was made for proceeds to be paid in an

  amount sufficient to cover the damaged Property and all conditions precedent to recovery upon

  the Policy had been carried out and accomplished by Plaintiffs. As such, and as further described

  herein, Insurance Company’s conduct in this regard constitutes both a violation of the applicable

  provisions of the Texas Insurance Code, as well as a breach of the insurance contract between

  Insurance Company and Plaintiffs.

         31.     Defendants Insurance Company, and Adjusters misrepresented to Plaintiffs that

  the damage to the Property was not covered under the Policy, even though the damage was

  caused by a covered occurrence. As such, Defendants Insurance Company’s and Adjusters’

  conduct in this regard constitutes a violation of the Texas Insurance Code, Unfair Settlement

  Practices. TEX. INS. CODE §541.060(a)(1).




                                                                                                   7
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 39 of 52 PageID #: 48



         32.     Defendants Insurance Company and Adjusters failed to make an attempt to settle

  Plaintiffs’ claim in a fair manner, although they were aware of their liability to Plaintiffs under

  the Policy. As such, Defendants Insurance Company’s and Adjusters’ conduct in this regard

  constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS.

  CODE §541.060(a)(2)(A).

         33.     Defendants Insurance Company and Adjusters failed to offer Plaintiffs adequate

  compensation, without any explanation why full payment was not being made. Furthermore,

  Defendants Insurance Company and Adjusters did not communicate that any future settlements

  or payments would be forthcoming to pay for the entire losses covered under the Policy, nor did

  they provide any explanation for the failure to adequately settle Plaintiffs’ claim. As such,

  Defendants Insurance Company’s and Adjusters’ conduct in this regard is a violation of the

  Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(3).

         34.     Defendants Insurance Company and Adjusters failed to affirm or deny coverage

  of Plaintiffs’ claim within a reasonable time. Specifically, Plaintiffs did not receive timely

  indication of acceptance or rejection, regarding the full and entire claim, in writing from

  Defendants Insurance Company and Adjusters. As such, Defendants Insurance Company’s and

  Adjusters’ conduct in this regard constitutes a violation of the Texas Insurance Code, Unfair

  Settlement Practices. TEX. INS. CODE §541.060(a)(4).

         35.     Defendants Insurance Company and Adjusters refused to fully compensate

  Plaintiffs under the terms of the Policy, even though Defendants failed to conduct a reasonable

  investigation. Specifically, Defendants Insurance Company and Adjusters performed an

  outcome-oriented investigation of Plaintiffs’ claim, which resulted in a biased, unfair and

  inequitable evaluation of Plaintiffs’ losses on the property. As such, Defendants Insurance




                                                                                                    8
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 40 of 52 PageID #: 49



  Company’s and Adjusters’ conduct in this regard constitutes a violation of the Texas Insurance

  Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(7).

         36.     After receiving notice of Plaintiffs’ claim, Defendant Insurance Company failed

  to meet its obligations under the Texas Insurance Code to timely and within the statutorily

  mandated time acknowledge Plaintiffs’ claim, begin an investigation of Plaintiffs’ claim and

  request all information reasonably necessary to investigate Plaintiffs’ claim. As such, Insurance

  Company’s conduct in this regard constitutes violation of the Texas Insurance Code, Prompt

  Payment of Claims, TEX. INS. CODE §542.055.

         37.     Insurance Company failed to accept or deny Plaintiffs’ full and entire claim

  within the statutorily mandated time of receiving all necessary information. As such, Insurance

  Company’s conduct in this regard constitutes a violation of the Texas Insurance Code, Prompt

  Payment of Claims, TEX. INS. CODE §542.056.

         38.     Insurance Company failed to meet its obligations under the Texas Insurance Code

  regarding payment of claim without delay. Specifically, Insurance Company has delayed full

  payment of Plaintiffs’ claim longer than allowed and, to date, Plaintiffs have not yet received full

  payment for their claim. As such, Insurance Company’s conduct in this regard constitutes a

  violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.058.

         39.     From and after the time Plaintiffs’ claim was presented to Insurance Company,

  the liability of Insurance Company to pay the full claim in accordance with the terms of the

  Policy was reasonably clear. However, Insurance Company has refused to pay Plaintiffs in full,

  despite there being no basis on which a reasonable insurance company would have relied on to

  deny the full payment. As such, Insurance Company’s conduct in this regard constitutes a breach

  of the common law duty of good faith and fair dealing.




                                                                                                     9
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 41 of 52 PageID #: 50



         40.     Additionally, Defendants knowingly or recklessly made false representations, as

  described above, as to material facts and/or knowingly concealed all or part of material

  information from Plaintiffs.

         41.     Defendants’ wrongful acts and omissions, as further detailed herein, Plaintiffs

  were forced to retain the professional services of the attorneys and law firm who are representing

  them with respect to these causes of action.

                                        CAUSES OF ACTION

                  CAUSES OF ACTION AGAINST DEFENDANT ADJUSTERS

         42.     In support of the causes of action set forth herein, Plaintiffs’ incorporate by

  reference the allegations contained in the foregoing Paragraphs 1 through 41 as if fully set forth

  verbatim.

         43.     Insurance Company assigned Adjusters to adjust the claim. Adjusters were

  improperly trained to handle claims of this nature and performed an unreasonable investigation

  of Plaintiffs’ damages. During their investigation, Adjusters failed to properly assess Plaintiffs’

  damages. Adjusters also omitted covered damages from their report. In addition, the damages

  that Adjusters failed to include in their estimate resulted in the improper denial of the claim.

         44.     As such, Adjuster’s conduct constitutes multiple violations of the Texas Insurance

  Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this

  article are made actionable by TEX. INS. CODE §541.151.

         45.     Blank and Proctor are individually liable for their unfair and deceptive acts,

  irrespective of the fact he was acting on behalf of Insurance Company, each is a “person” as

  defined by TEX. INS. CODE §541.002(2). The term “person” is defined as “any individual,

  corporation, association, partnership, reciprocal or inter-insurance exchange, Lloyds plan,



                                                                                                     10
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 42 of 52 PageID #: 51



  fraternal benefit society, or other legal entity engaged in the business of insurance, including an

  agent, broker, adjustor or life and health insurance counselor.” TEX. INS. CODE §541.002(2)

  (emphasis added). See also, Liberty Mutual Insurance Co. v. Garrison Contractors, Inc. 996

  S.W.2d 482, 484 (Tex. 1998) (holding an insurance company employee to be a “person” for the

  purpose of bringing a cause of action against them under the Texas Insurance Code and

  subjecting them to individual liability).

         46.     Falsehoods and misrepresentations may be communicated by actions as well as by

  the spoken word; therefore, deceptive conduct is equivalent to a verbal representation.

  Adjusters’ misrepresentations by means of deceptive conduct include, but are not limited to: (1)

  failing to conduct a reasonable inspection and investigation of Plaintiffs’ damages; (2) stating

  that Plaintiffs’ damages were less severe than they in fact were; (3) using their own statements

  about the non-severity of the damages as a basis for denying properly covered damages and/or

  underpaying damages; and (4) failing to provide an adequate explanation for the inadequate

  compensation Plaintiff received. Adjusters’ unfair settlement practice, as described above and

  the example given

  herein, of misrepresenting to Plaintiffs material facts relating to the coverage at issue, constitutes

  an unfair method of competition and an unfair and deceptive act or practice in the business of

  insurance. TEX. INS. CODE §541.060(a)(1).

         47.     Adjusters’ unfair settlement practice, as described above, of failing to attempt in

  good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

  liability under the Policy is reasonably clear, constitutes an unfair method of competition and an

  unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE

  §541.060(2)(A).




                                                                                                       11
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 43 of 52 PageID #: 52



         48.     Adjusters failed to explain to Plaintiffs the reason for their inadequate settlement.

  Specifically, Adjusters failed to offer Plaintiffs adequate compensation without any explanation

  as to why full payment was not being made. Furthermore, Adjusters did not communicate that

  any future settlements or payments would be forthcoming to pay for the entire losses covered

  under the Policy, nor did they provide any explanation for the failure to adequately settle

  Plaintiffs’ claim. The unfair settlement practice of Adjusters, as described above, of failing to

  promptly provide Plaintiffs with a reasonable explanation of the basis as set forth in the Policy,

  in relation to the facts or applicable law, for the offer of a compromise settlement of Plaintiffs’

  claim, constitutes an unfair method of competition and an unfair and deceptive act or practice in

  the business of insurance. TEX. INS. CODE §541.060(3).

         49.     Adjusters’ unfair settlement practice, as described above, of failing within a

  reasonable time to affirm or deny coverage of the claim to Plaintiffs or to submit a reservation of

  rights to Plaintiffs, constitutes an unfair method of competition and an unfair and deceptive act or

  practice in the business of insurance. TEX. INS. CODE §541.060(4).

         50.     Adjusters did not properly inspect the Property and failed to account for and/or

  undervalued many of Plaintiffs’ exterior and interior damages, although reported by Plaintiffs.

  Defendants’ unfair settlement practice, as described above, of refusing to pay Plaintiffs’ claim

  without conducting a reasonable investigation, constitutes an unfair method of competition and

  an unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE

  §541.060(7).




                                                                                                     12
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 44 of 52 PageID #: 53



                                   CAUSES OF ACTION AGAINST
                                      STATE FARM LLOYD’S

         51.     In support of the causes of action set forth herein, Plaintiffs’ incorporate by

  reference the allegations contained in the foregoing Paragraphs 1 through 50 as if fully set forth

  verbatim.

         52.     Insurance Company is liable to Plaintiffs for breach of contract, as well as

  intentional violations of the Texas Insurance Code and intentional breach of good faith and fair

  dealing.

                                     BREACH OF CONTRACT

         53.     Insurance Company’s conduct constitutes a breach of the insurance contract made

  between Insurance Company and Plaintiffs.

         54.     Insurance Company’s failure and/or refusal, as described above, to pay the

  adequate compensation as it is obligated to do under the terms of the Policy in question, and

  under the laws of the State of Texas, constitutes a breach of Insurance Company’s insurance

  contract with Plaintiffs.

                   NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                         UNFAIR SETTLEMENT PRACTICES
         55.     Insurance Company’s conduct constitutes multiple violations of the Texas

  Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations

  under this article are made actionable by TEX. INS. CODE §541.151.
         56.     Insurance Company’s unfair settlement practice, as described above, of

  misrepresenting to Plaintiffs material facts relating to the coverage at issue, constitutes an unfair

  method of competition and an unfair and deceptive act or practice in the business of insurance.

  TEX. INS. CODE §541.060(1).




                                                                                                      13
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 45 of 52 PageID #: 54



         57.     Insurance Company’s unfair settlement practice, as described above, of failing to

  attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even

  though Insurance Company’s liability under the Policy was reasonably clear, constitutes an
  unfair method of competition and an unfair and deceptive act or practice in the business of

  insurance. TEX. INS. CODE §541.060(2(A).

         58.     Insurance Company’s unfair settlement practice, as described above, of failing to

  promptly provide Plaintiffs with a reasonable explanation of the basis in the Policy, in relation to

  the facts or applicable law, for its offer of a compromise settlement of the claim, constitutes an
  unfair method of competition and un unfair and deceptive act or practice in the business of

  insurance. TEX. INS. CODE §541.060(3).

         59.     Insurance Company’s unfair settlement practice, as described above, of failing

  within a reasonable time to affirm or deny coverage of the claim to Plaintiffs, or to submit a

  reservation of rights to Plaintiffs, constitutes an unfair method of competition and an unfair and
  deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(4).

         60.     Insurance Company’s unfair settlement practice, as described above, of refusing

  to pay Plaintiffs’ claim without conducting a reasonable investigation, constitutes an unfair

  method of competition and an unfair and deceptive act or practice in the business of insurance.

  TEX. INS. CODE §541.060(7).

                   NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                        THE PROMPT PAYMENT OF CLAIMS
         61.     Insurance Company’s conduct constitutes multiple violations of the Texas

  Insurance Code, Prompt Payment of Claims. All violations made under this article are made

  actionable by TEX. INS. CODE §542.060.

         62.     Insurance Company’s failure to acknowledge receipt of Plaintiffs’ claim,

  commence investigation of the claim, and request from Plaintiffs all items, statements, and forms
  that it reasonably believed would be required within the applicable time constraints, as described




                                                                                                       14
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 46 of 52 PageID #: 55



  above, constitutes a non-prompt payment of claims and a violation of the TEX. INS. CODE

  §542.055.

         63.     Insurance Company’s failure to notify Plaintiffs in writing of its acceptance or

  rejection of the claim within the applicable time constraints, constitutes a non-prompt payment of

  the claim. TEX. INS. CODE §542.056.
         64.     Insurance Company’s delay of the payment of Plaintiffs’ claim following its

  receipt of all items, statements and forms reasonably requested and required, as described above,

  constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

                          ACTS CONSTITUTING ACTING AS AGENT
         65.      In support of the causes of action set forth herein, Plaintiffs incorporate by

  reference the allegations contained in the foregoing Paragraphs 1 through 64 as if fully set forth

  verbatim.

         66.     Adjusters are agents of Insurance Company based on their acts during the

  handling of this claim, including inspections, adjustments, and aiding in adjusting a loss for or on

  behalf of the Insurance Company. TEX. INS. CODE §4001.051.

         67.     Separately, and/or in the alternative, as referenced and described above, Insurance
  Company ratified the actions and conduct of Adjusters, including the completion of their duties

  under the common and statutory law.

               BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
         68.     In support of the causes of action set forth herein, Plaintiffs’ incorporate by

  reference the allegations contained in the foregoing Paragraphs 1 through 67 as if fully set forth
  verbatim.

         69.     Insurance Company’s conduct constitutes a breach of the common law duty of

  good faith and fair dealing owed to Plaintiffs in their Policy.

         70.     Insurance Company’s failure, as described above, to adequately and reasonably
  investigate and evaluate Plaintiffs’ claim, although at that time, Insurance Company knew or



                                                                                                     15
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 47 of 52 PageID #: 56



  should have known by the exercise of reasonable diligence that its liability was reasonably clear,

  constitutes a breach of the duty of good faith and fair dealing.

                                           KNOWLEDGE
         71.      In support of the causes of action set forth herein, Plaintiffs incorporate by

  reference the allegations contained in the foregoing Paragraphs 1 through 70 as if fully set forth

  verbatim.

         72.     All of the acts described above, together and singularly, were done “knowingly”
  as that term is used in the Texas Insurance Code and was a producing cause of Plaintiffs’

  damages described herein.

                                              DAMAGES
         73.      In support of the causes of action set forth herein, Plaintiffs incorporate by
  reference the allegations contained in the foregoing Paragraphs 1 through 72 as if fully set forth

  verbatim.

         74.     Plaintiffs would show that all the acts as alleged herein, taken together or

  singularly, constitute the producing cause of the damages sustained by Plaintiffs.

         75.     As previously mentioned, the damages have not been properly addressed or
  repaired, causing further damages to the Property while also causing undue hardship and burden

  to Plaintiffs. These damages are a direct result of Defendants mishandling of Plaintiffs’ claim in
  violation of the laws set forth above.

         76.     For breach of contract, Plaintiffs are entitled to regain the benefit of their bargain,

  which is the amount of their claim, together with attorneys’ fees.
         77.     For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

  Plaintiffs are entitled to actual damages, which includes the loss of the benefits that should have

  been paid pursuant to the Policy, mental anguish, court costs, and attorneys’ fees. For knowing

  conduct of the acts complained of, Plaintiffs are entitled to three times their actual damages.
  TEX. INS. CODE §541.152.



                                                                                                       16
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 48 of 52 PageID #: 57



          78.    For noncompliance with the Texas Insurance Code, Prompt Payment of Claims,

  Plaintiffs are entitled to the amount of their claim, as well as the prejudgment interest, penalty

  interest pursuant to Chapter 542.060(c), cost, together with attorneys’ fees. TEX. INS. CODE
  §542.060.

          79.    For breach of common law duty of good faith and fair dealing, Plaintiffs are

  entitled to compensatory damages, including all forms of loss resulting from the insurer’s breach

  of duty, such as additional costs, economic hardship, losses due to nonpayment of the amount the

  Insurance Company owed, exemplary damages and damages for emotional distress.
          80.    For the prosecution and collection of this claim, Plaintiffs have been compelled to

  engage the services of the attorneys whose names are subscribed to this pleading. Therefore,

  Plaintiffs are entitled to recover a sum for the reasonable and necessary services of Plaintiffs’

  attorneys in the preparation and trial of this action, including any appeals to the Court of Appeals

  and/or the Supreme Court of Texas.

                                            JURY DEMAND

          81.    Plaintiffs previously requested that all causes of actions alleged herein be tried

  before a jury consisting of citizens residing in Jefferson County, Texas. Plaintiffs tendered the

  appropriate jury fee.

                                 CONDITIONS PRECEDENT

          82.    All conditions precedent to Plaintiffs’ claim for relief has been performed or has

  occurred. This includes, but is not limited to, providing notice pursuant to Texas Insurance Code

  542A.

                                REQUEST FOR DISCLOSURE

          83.    Under Texas Rule of Civil Procedure 194, Plaintiffs request that Defendants

  disclose, within 50 days of the service of this request, the information or material described in

  Rule 194.2(a)-(l) and Rule 190.2(b)(6).



                                                                                                      17
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 49 of 52 PageID #: 58



                                             PRAYER
          WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendants be cited

   to appear and answer herein, and that upon trial hereof, said Plaintiffs have and recover such

   sums as would reasonably and justly compensate them in accordance with the rules of law and
   procedure, both as to actual damages, treble damage under the Texas Insurance Code, all

   punitive and exemplary damages as may be found and reasonable and necessary attorneys’

   fees. In addition, Plaintiffs request the award of attorney’s fees for the trial and any appeal of

   this case, for all costs of Court, for prejudgment and post-judgment interest as allowed by law,

   and for any other and further relief, either at law or in equity, to which she may show
   themselves to be justly entitled.



                                                    Respectfully Submitted,

                                                    RAMSEY LAW

                                                    /s/ Michael R. Ramsey
                                                    Michael R. Ramsey
                                                    State Bar No.16520200
                                                    Randal G. Cashiola, Of Counsel
                                                    State Bar No. 03966802
                                                    Katherine D. Ramsey
                                                    State Bar No. 24070469
                                                    6280 Delaware Street, Ste A
                                                    Beaumont, Texas 77706
                                                    T: 409.444.2020
                                                    F: 409.444-2021
                                                    ramseydocket@ramseylaw.com

                                                    ATTORNEYS FOR PLAINTIFFS




                                                                                                    18
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 50 of 52 PageID #: 59



                                    CERTIFICATE OF SERVICE

           Pursuant to the Texas Rules of Civil Procedure, I hereby certify that on the 2nd day of October,
  2019, a true and correct copy of Plaintiffs’ First Amended Petition was served by the Court’s electronic
  filing system to counsel of record.

                                                          /s/ Katherine Ramsey
                                                          Katherine D. Ramsey




                                                                                                          19
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 51 FILED
                                                               of 52 PageID #: 60
                                                                                            DISTRICT CLERK OF
                                                                                            JEFFERSON CO TEXAS
                                                                                            10/7/2019 2:31 PM
                                                                                            JAMIE SMITH
                                                        Cause No. E-204,355                 DISTRICT CLERK
                                                                                            E-204355

  Bryan O. Blevins, Jr. and                                       §         In the District Court of
  Shelley Blevins                                                 §
                                                                  §
  V.                                                              §         Jefferson County, Texas
                                                                  §
  State Farm Fire & Casualty Company,                             §
  Michael Blank and Shelevia Raquel                               §
  Proctor                                                         §         172nd Judicial District

                                                     Defendant's Original Answer

             Shelevia Raquel Proctor, (“Defendant”), files this Original Answer and

  respectfully shows the Court as follows:

                                                                 I.
                                                           General Denial

             Defendant generally denies each and every, all and singular, the allegations

  contained in Plaintiffs' First Amended Petition and demands strict proof thereof as

  allowed under the laws of the State of Texas. By this general denial, Defendant

  would require Plaintiffs to prove every fact to support the claims in their First

  Amended Petition by a preponderance of the evidence.

                                                                 II.
                                                               Prayer

             WHEREFORE, PREMISES CONSIDERED, Defendant moves and prays the

  Court that upon trial hereof, Plaintiffs recover nothing and that Defendant go hence




  Blevins - Shelevia Proctor's Original Answer.doc                                             Page 1 of 2
Case 1:19-cv-00481-MAC-KFG Document 1-3 Filed 10/09/19 Page 52 of 52 PageID #: 61



  with costs and for such other and further relief as she may show herself entitled to

  receive.

                                                            Respectfully submitted,

                                                            ORGAIN BELL & TUCKER, LLP
                                                            560 South Fourth Street
                                                            Silsbee, Texas 77656
                                                            Telephone: (409) 386-0386
                                                            Facsimile: (409) 386-0900

                                                            By S. Donean Surratt
                                                                David J. Fisher
                                                                Texas Bar No. 07049525
                                                                E-mail: djf@obt.com
                                                                Donean Surratt
                                                                Texas Bar No. 01720400
                                                                E-mail: sds@obt.com

                                                            Attorneys for Defendant,
                                                            Shelevia Raquel Proctor


                                                     Certificate of Service

       I hereby certify that on this 7th of October, 2019, a copy of the foregoing
  document has been served via efile.txcourts.gov on:

             Michael R. Ramsey
             Katherine Ramsey
             Randal Cashiola
             6280 Delaware St., Ste. A
             Beaumont, Texas 77706


                                                                S. Donean Surratt
                                                                S. Donean Surratt




  Blevins - Shelevia Proctor's Original Answer.doc                                       Page 2 of 2
